COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-14-00165-CV


JENNIFER SIMPSON BLACK                                            APPELLANT

                                      V.

CHERYL DIETZMAN D/B/A DS                                           APPELLEE
BADER & ASSOCIATES


                                   ----------

         FROM COUNTY COURT AT LAW NO. 1 OF DENTON COUNTY
                  TRIAL COURT NO. CV-2012-02212

                                   ----------

                       MEMORANDUM OPINION1

                                   ----------

                              I. INTRODUCTION

     Appellant Jennifer Simpson Black, appearing pro se, appeals from the trial

court’s summary judgment for Appellee Cheryl Dietzman d/b/a DS Bader &




     1
      See Tex. R. App. P. 47.4.
Associates. Dietzman sued Black and various entities that Black operated2 for

breach of contract and for fraudulent transfers under the Texas Uniform

Fraudulent Transfer Act arising from a contract between the parties for Dietzman

to perform technical recruiting. Dietzman filed a traditional motion for summary

judgment, and the trial court granted it; the trial court signed a judgment in favor

of Dietzman and against Black and her companies, jointly and severally for

$18,688.00 in damages and for $15,087.41 in attorney’s fees.               Liberally

construing Black’s pro se issues on appeal, she appears to argue that the trial

court erred by granting summary judgment (1) for Dietzman because Dietzman

failed to “establish a valid certificate of service” and failed to send copies of

pleadings to Black; (2) against Black individually instead of against an entity she

operated known as S&B Consulting Group, LLC; and (3) for Dietzman because

the case proceeded “past the 18 months[’] time standards.” We will affirm.

                      II. SUMMARY JUDGMENT WAS PROPER

                              A. Service on Black

      Black argues that the trial court erred by granting summary judgment for

Dietzman because Dietzman failed to establish a valid certificate of service and

failed to send copies of all pleadings and summonses to Black.          The record

      2
       By Memorandum Opinion dated June 26, 2014, this court dismissed for
want of jurisdiction the appeals of Black’s entities––S&B Consulting Group, LLC
and SimpsonBlack Consulting Group, LLC––because the notices of appeal filed
on behalf of the entities by Black, a nonattorney, were ineffective. See S&B
Consulting Grp., LLC v. Dietzman, No. 02-14-00165-CV, 2014 WL 2922311, at
*1 (Tex. App.—Fort Worth June 26, 2014, no pet.) (mem. op.).

                                         2
reflects, however, that Dietzman’s original petition was served on Black3 and that

Dietzman’s motion for summary judgment was properly served on Black’s

attorney.4 The record also reflects that Dietzman’s motion for summary judgment

contains a certificate of service, which creates a valid presumption of service.5

See Tex. R. Civ. P. 21; Smith v. Mike Carlson Motor Co., 918 S.W.2d 669, 672

(Tex. App.—Fort Worth 1996, no writ). Black has not rebutted this presumption

by an offer of proof of nonreceipt, and the three documents titled, “Defendants’

Motion[s] to Object [to] Summary Judgment” that she filed pro se indicate that

she did receive copies of all pleadings and motions or had obtained them from

her attorney.   The order granting Dietzman’s motion for summary judgment

specifically states, “The Court finds that the Plaintiff and Defendants had proper


      3
       The record shows service on Black individually as well as on her entities.
Additionally an answer was timely filed on behalf of all defendants.
      4
        Black’s counsel withdrew after Dietzman filed her motion for summary
judgment. The trial court granted a continuance and ordered that Dietzman reset
her motion for a hearing in approximately two months. Black then proceeded pro
se in the trial court, filing a “Defendant’s Intent to File Bankruptcy,” two separate
“Motion[s] for Dismissal/Non-suit, a “Defendants’ Motion Notice of Removal,” a
“Defendant’s Motion to Object [to] Summary Judgment,” two more “Notice[s] of
Bankruptcy Filing,” two more “Defendant’s Motion[s] to Object [to] Summary
Judgment,” and two “Defendant’s Notice of Violation of Improperly Filing Motion.”
None of the motions filed by Black disputed the facts asserted in Dietzman’s
summary-judgment motion or included summary-judgment evidence
controverting Dietzman’s summary-judgment evidence. The summary-judgment
hearing was held over a year after Black’s trial counsel withdrew.
      5
      Although Black does not specify which document filed by Dietzman did
not contain a valid certificate of service, we focus on Dietzman’s motion for
summary judgment because the trial court disposed of the case on that motion.

                                         3
notice.” Because the record before us conclusively establishes that Dietzman

served her pleadings and summary-judgment motion on Black, or on Black’s

attorney while Black was represented, and that Black had proper notice of the

setting on Dietzman’s motion for summary judgment, we overrule Black’s first

complaint.

                    B. Judgment Against Black Individually

      Black also argues that the summary judgment is improper because S&B

Consulting Group, LLC established that it is a legal entity in the State of Texas

and that all documentation for the contract with Dietzman was through S&B

Consulting Group, LLC. Because we dismissed S&B Consulting Group, LLC

from this appeal for lack of jurisdiction, we broadly construe Black’s complaint as

asserting that the trial court erred by granting summary judgment jointly and

severally against Black individually.

      We review a summary judgment de novo. Travelers Ins. Co. v. Joachim,

315 S.W.3d 860, 862 (Tex. 2010). We consider the evidence presented in the

light most favorable to the nonmovant, crediting evidence favorable to the

nonmovant if reasonable jurors could, and disregarding evidence contrary to the

nonmovant unless reasonable jurors could not. Mann Frankfort Stein & Lipp

Advisors, Inc. v. Fielding, 289 S.W.3d 844, 848 (Tex. 2009). We indulge every

reasonable inference and resolve any doubts in the nonmovant’s favor. 20801,

Inc. v. Parker, 249 S.W.3d 392, 399 (Tex. 2008). A defendant who conclusively

negates at least one essential element of a cause of action is entitled to

                                        4
summary judgment on that claim. Frost Nat’l Bank v. Fernandez, 315 S.W.3d
494, 508 (Tex. 2010), cert. denied, 131 S. Ct. 1017 (2011); see Tex. R. Civ. P.

166a(b), (c).

      Dietzman’s summary-judgment motion and the attached evidence span

186 pages in the clerk’s record. Dietzman sued both Black and Black’s entities.

Dietzman’s summary-judgment motion alleges that she had a contract with Black

and with one of Black’s entities; Black admitted in requests for admission that

she had an agreement to pay Dietzman. Numerous emails between Black and

Dietzman are attached as summary-judgment evidence documenting the parties’

agreement. Black presented no controverting summary-judgment evidence to

the trial court.   Thus, viewing the summary-judgment evidence (Dietzman’s

summary-judgment evidence) in the light most favorable to Black, no genuine

issue of material fact exists as to whether Black was acting in her individual

capacity (or in both her individual capacity and on behalf of one of her entities) in

her dealings and communications with Dietzman.            Black’s challenge to this

element of Dietzman’s breach-of-contract and fraudulent-transfer claims thus

fails.6 Because the trial court did not err by granting summary judgment for

Dietzman against Black in her individual capacity jointly and severally with

Black’s entities, we overrule Black’s second complaint.



      6
       The record before us likewise conclusively establishes the other elements
of Dietzman’s breach-of-contract and fraudulent-transfer claims.

                                         5
                        C. Permissive Time Standards

      In her third complaint, Black argues that the trial court erred by granting

Dietzman’s motion for summary judgment because the case proceeded “past the

18 months[’] time standards.” Specifically, Black argues that this case was filed

on August 12, 2012; that it was not disposed of until May 20, 2014; and that

“Texas Civil rule 1.10” requires civil jury cases to be brought to trial or final

disposition within eighteen months from the first appearance date, so far as

reasonably possible.7 Texas Rule of Civil Procedure 165a(2) provides that “[a]ny

case not disposed of within the time standards promulgated by the Supreme

Court under its Administrative Rules may be placed on a dismissal docket.” Tex.

R. Civ. P. 165a(2) (emphasis added).       The rule is permissive rather than

mandatory and provides no relief on appeal.        See Tex. Gov’t Code Ann.

§ 311.016(1) (West 2013) (explaining that “may,” when used in a statute,

indicates that the provision is discretionary, not mandatory); In re Ten Hagen

Excavating, Inc., 435 S.W.3d 859, 866 (Tex. App.—Dallas 2014, orig.

proceeding) (same). We overrule Black’s third complaint.



      7
        We are unable to locate the rule that Black points to; however, the
“Administrative Rules for Courts,” adopted by the district and statutory county
courts in Denton County, includes the following rule: “1.6 CONCLUSION OF
LITIGATION TO BE HEARD BY A JURY. Civil jury cases should be concluded
within 18 months from appearance date.” Administrative Rules for Courts,
http://dentoncounty.com/~/media/Departments/District-
Clerk/PDFs/Administrative_Rules.pdf (last visited April 16, 2015); see also Tex.
R. Jud. Admin. 6.1(b)(1).

                                       6
                              III. CONCLUSION

      Having overruled all of Black’s challenges to the trial court’s summary

judgment, we affirm it.

                                                PER CURIAM

PANEL: WALKER, GARDNER, and MEIER, JJ.

DELIVERED: April 23, 2015




                                     7